DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (bone screw and cement delivery tool) and Species A (Figs. 1-6) in the reply filed on February 23, 2021 is acknowledged.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 appears to have a typo in lines 3-4 at “distal end cannulated shaft” maybe should be --distal end of the cannulated shaft--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13, 14, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russel (US 2015/0272646), in view of Sasso et al. (US 2004/0225292; “Sasso”).
In regards to claims 1-3, 6-8, and 25-26, Russel discloses a system (Fig. 10), comprising: a cannulated bone screw (Fig. 1; 100) having a head (108) that is configured to be received within a rod receiver (Fig. 1; any screw head can be put within a rod receiver), and a shank (112, 118) extending distally from the head (Fig. 1) and configured to extend distally from the rod receiver (Fig. 1), the head having proximal and distal recesses therein (Fig. 3; note how the recess in the head tapers to create a proximal recess with the hex region and a smooth tapered recess just distal to the hex region); and an instrument (Figs. 6, 7, and 9; 200 and 300) for delivering bone cement to the cannulated bone screw (paragraphs [0118]-[0119] and [0154]), the instrument comprising: a cannulated shaft (Fig. 7; 300) having a distal end (346) configured to extend into the shank of the cannulated bone screw (the most distal tip of shaft 300 is being interpreted as extending into the shaft, so looking at Fig. 3 the head includes the head recess and the first taper, then the shaft starts at the other tiny taper at the end where the distal most tip of 304 would sit), and a proximal end (Fig. 7; 348) configured to couple to a bone cement delivery system (Fig. 7; 318; paragraph [0154]); and a retaining sleeve (Fig. 6; 200) disposed around at least a portion of the cannulated shaft (Fig. 10; paragraph [0118]), the retaining sleeve having a distal end (Fig. 6B; 222) that is configured to couple to the head (Fig. 10; paragraph [0106]). Wherein the instrument further comprises a coupling assembly (Figs. 6 and 7; the threaded ends of each part) that is configured to selectively couple the cannulated shaft to the retaining sleeve to 
However, Russel does not disclose the retaining sleeve coupling to the recess inside the head.
Sasso teaches a system (Fig. 9) wherein a head of a screw (Fig. 9; 312b) comprises a proximal recess (Fig. 8; 343B) and a distal recess (342b) a retaining sleeve (Fig. 9; 400) couples to the proximal recess (paragraph [0061]). Wherein the proximal 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head of Russel to have the threaded connections on the inside and keep the outer surface smooth, to allow the screw to be used for other types of surgeries (paragraph [0065]). Furthermore, swapping the male-female connection between the screw and the retaining sleeve would have been obvious, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. 
In regards to claims 9-11, 13-14, 21, and 23-24, Russel discloses a system (Fig. 10), comprising: a cannulated bone screw (Fig. 1; 100) having a head (106) that is capable of coupling to a rod receiver (any screw head can couple to a rod receiver) and a shank (112, 118) extending distally from the head (Fig. 1), the head having proximal and distal recesses therein (Fig. 3; note how the recess in the head tapers to create a proximal recess with the hex region and a smooth tapered recess just distal to the hex region); and an instrument (Figs. 6, 7, and 9; 200 and 300) for delivering bone cement to the cannulated bone screw (paragraphs [0118]-[0119] and [0154]), the instrument comprising: a cannulated shaft (Fig. 7; 300) having a distal end (346) configured to extend into the shank of the cannulated bone screw (the most distal tip of shaft 300 is being interpreted as extending into the shaft, so looking at Fig. 3 the head includes the head recess and the first taper, then the shaft starts at the other tiny taper at the end where the distal most tip of 304 would sit), and a proximal end (Fig. 7; 348) configured to couple to a bone cement delivery system (Fig. 7; 318; paragraph [0154]) such that 
However, Russel does not disclose the guiding sleeve coupling to the recess inside the head.
Sasso teaches a system (Fig. 9) wherein a head of a screw (Fig. 9; 312b) comprises a proximal recess (Fig. 8; 343B) and a distal recess (342b) a guiding sleeve (Fig. 9; 400) couples to the proximal recess (paragraph [0061]). Wherein the proximal recess of the cannulated bone screw is threaded (Fig. 8; 343B), and wherein the distal end of the retaining sleeve is threadably coupled to the proximal recess. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head of Russel to have the threaded connections on the inside and keep the outer surface smooth, to allow the screw to be used for other types of surgeries (paragraph [0065]). Furthermore, swapping the male-female connection between the screw and the retaining sleeve would have been obvious, since .

Claims 2-7, 10-14, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Russel (US 2015/0272646), in view of Sasso et al. (US 2004/0225292; “Sasso”), in further view of Jones et al. (US 2010/0114174; “Jones”).
Russel in view of Sasso disclose the system as noted above.
However, they do not disclose the coupling assembly release mechanism required by claims 4 and 5.
Jones teaches a coupling assembly (Figs. 17C-17E) that couples two parts together that includes a release mechanism (626) to prevent axial translation between the parts and selectively disengage the parts. The assembly includes a biasing element (621) that biases the release mechanism toward a groove (623A) on one part (Fig. 17C). The locking mechanism includes a release button (626A) that is configured to selectively disengage the cannulated shaft from the guiding sleeve (Fig. 17C).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a release mechanism like the one taught by Jones, to the system of Russel in view of Sasso, since this is a well-known way to attach two parts (Figs. 17C-17E; paragraph [0087]). Furthermore, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct a release mechanism in the system of Russel in view of Sasso and Jones to include the features required by claims 5, 12, 13, and 14, since applicant has not disclosed that . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775